COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                      NOTICE REGARDING DOCUMENTS FILED IN CASE
                               STAYED FOR BANKRUPTCY

Appellate case name:         Phuongvi An Nguyen, Baytown Manor Apartments, LLC,
                             and PVN, Inc. v. Richard Mik and Sky 3D Investments, LLC

Appellate case number:       01-14-00640-CV

Trial court case number:     2014-38632

Trial court:                 215th District Court of Harris County

       This appeal is stayed pursuant to the Suggestion of Bankruptcy the Appellant filed
on July 29, 2014. See 11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy).
       Until the parties notify the Court that the Bankruptcy has been concluded and
move to reinstate the case, the Court will take no further action other than to receive and
hold any documents tendered during the period of suspension. See TEX. R. APP. P. 8.2.
       Unless a party successfully moves to reinstate or sever, this appeal will be an
inactive case on the Court’s docket. See TEX. R. APP. P. 8.3.1

Clerk’s signature: /s/ Christopher A. Prine

Date: August 5, 2014



1
       The Court’s website, www.1stcoa.courts.state.tx.us, provides information on how to file
       documents electronically or in paper format. While attorneys must e-file all documents
       in all civil cases, persons not represented by an attorney in a civil case may e-file
       documents, but e-filing is not required. See TEX. R. APP. P. 9.2(c)(1). Unless the movant
       has previously established indigence or is exempt from the advance payment of filing
       fees, all motions must include a $10 filing fee for each type of relief sought. See TEX. R.
       APP. P. 5; FEES CIV. CASES B(3); Op. Tex. Atty Gen. No. DM-459 (1997). Please follow
       the payment procedures for filing documents electronically or make money orders or
       checks payable to “Court of Appeals, First District of Texas”.